Case 15-01989        Doc 85     Filed 03/25/19     Entered 03/25/19 16:30:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 01989
         Raul Verde Marmolejo
         Maria Melo Ruiz
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/21/2015.

         2) The plan was confirmed on 07/30/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/29/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $18,503.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-01989             Doc 85         Filed 03/25/19    Entered 03/25/19 16:30:18                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $24,776.95
           Less amount refunded to debtor                              $2,409.65

 NET RECEIPTS:                                                                                          $22,367.30


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $898.84
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,898.84

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Bank of America                         Unsecured           0.00           NA              NA            0.00       0.00
 Bk Of Amer                              Unsecured           0.00           NA              NA            0.00       0.00
 CACH LLC                                Unsecured      2,527.26       2,527.26        2,527.26      2,527.26        0.00
 Capital One Bank USA NA                 Unsecured           0.00           NA              NA            0.00       0.00
 Cbna                                    Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago                         Priority            0.00           NA              NA            0.00       0.00
 Discover Bank                           Unsecured      1,442.00       1,442.11        1,442.11      1,442.11        0.00
 Federal National Mortgage Association   Secured        7,889.13       7,889.13        7,889.13      7,889.13     311.39
 Federal National Mortgage Association   Secured        5,298.57     13,187.70         5,298.57      5,298.57        0.00
 Franklin Collection                     Unsecured          71.00           NA              NA            0.00       0.00
 HSBC Bank USA NA                        Unsecured           0.00           NA              NA            0.00       0.00
 HSBC Bank USA NA                        Unsecured            NA            NA              NA            0.00       0.00
 HSBC Bank USA NA                        Unsecured           0.00           NA              NA            0.00       0.00
 HSBC Bank USA NA                        Unsecured           0.00           NA              NA            0.00       0.00
 HSBC Bank USA NA                        Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept Of Human Services         Unsecured     10,052.00     10,052.10        10,052.10           0.00       0.00
 Internal Revenue Service                Priority            0.00          0.00            0.00           0.00       0.00
 Kohls/Capone                            Unsecured         479.00           NA              NA            0.00       0.00
 Mortgage Service Cente                  Unsecured      7,060.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         562.00           NA              NA            0.00       0.00
 Sears/Cbna                              Unsecured           0.00           NA              NA            0.00       0.00
 Sears/Citibank SD                       Unsecured           0.00           NA              NA            0.00       0.00
 Secretary of State                      Priority            0.00           NA              NA            0.00       0.00
 Stellar Recovery Inc                    Unsecured         279.00           NA              NA            0.00       0.00
 SYNCB/JCP                               Unsecured           0.00           NA              NA            0.00       0.00
 Syncb/Sams Club                         Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-01989        Doc 85      Filed 03/25/19     Entered 03/25/19 16:30:18             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $5,298.57          $5,298.57             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $7,889.13          $7,889.13           $311.39
 TOTAL SECURED:                                          $13,187.70         $13,187.70           $311.39

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,021.47          $3,969.37              $0.00


 Disbursements:

         Expenses of Administration                             $4,898.84
         Disbursements to Creditors                            $17,468.46

 TOTAL DISBURSEMENTS :                                                                     $22,367.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
